department of the treasury internal_revenue_service uil tax_exempt_and_government_entities_division release number release date date date taxpayer_identification_number form tax_year s ended august 20xx 20xx 20xx person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated december 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective september 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at uil internal_revenue_service office_of_the_taxpayer_advocate lf you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely barbara l harris acting director eo examinations form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx issue whether an exempt social_club under sec_501 of the internal_revenue_code code failed the gross_receipts_test and whether they will continue to qualify as facts club is exempt from federal_income_tax under sec_501 of the code as an organization described under sec_501 of the code which was effective in december of 19xx the activities as they are stated in the articles of incorporation were difficult to read and were overall illegible however there was language that the club will foster social activities among the members historically the club has mirrored the activities of east coast and west coast gentlemen’s clubs it has since evolved to where it in that they offered in part a place to gather and smoke cigars is now open to women as well the membership is limited to individuals who hold a bachelor’s degree from a four-year college or university generally the club offers several event-type rooms that are made available for rent in addition the facility offers dining facilities for members that are used for the day-to-day activities there are two squash courts that are provided for use as well nonmember use throughout the minutes there is a recurring theme of the financial challenges the club has been encountering for the past several years there are recorded in the minutes issues regarding the marketing efforts by the event coordinator to increase outside nonmember participation such as partnering with shows etc also recorded in the minutes is good profile on the club's reliance on the function business or outside business to support a substantial portion of the general operating costs of the restaurant and clubhouse ‘ talking to the convention center maintaining a website visiting the club’s website contains solicitation of public patronage such as the following example the club is known to the general_public as an option to host a private event featured the club on its featured in the publication top as one of in addition the club has been has form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx as it was stated by the event coordinator nonmembers are welcome to reserve event rooms nonmember events are provided a member-sponsor when needed but typically the nonmember knows a member who will be willing to sponsor the event all nonmembers are issued an account number for their particular event overall the club did not comply with the record keeping requirements as they are outlined in in computing the gross_income tests it was determined that the revproc_71_17 club had nonmember income for the years ending august 20xx 20xx and 20xx with percentages of and respectively income percentages are without consideration of a complete analysis of the day-to-day sales which does in fact contain non-member income in addition for the 20xx and 20xx years these percentages do not consider the nonmember events sponsored by members that include weddings and numerous other nonmember events nor does it include the cash sales these revenue items were not pursued at this time due to time constraints and the fact that the club had exceeded the limitation without their consideration it should be emphasized that the nonmember law organizations exempt from federal taxes as described in sec_501 of the code include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption form 886-a rev department of the treasury - internal_revenue_service page -2- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx sec_512 of the code states that in the case of an organization described in paragraph the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b for purposes of the preceding sentence the deductions provided by sec_243 sec_244 and sec_245 relating to dividends received by corporations shall be treated as not directly connected with the production of gross_income sec_512 of the code states that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside revenue_ruling states that a country club that issues corporate membership is dealing with the general_public in the form of the corporations’ employees gross_receipts from such members will be a factor in determining whether the club qualifies as a social_club under sec_501 of the code it also provides that while the regulations indicate that a club may it makes its facilities available to the general_public this does not mean that revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship lose its exemption if any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c of the code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure form 886-a rev department of the treasury - internal_revenue_service page -3- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx if a club exceeds the test then it will maintain its exempt status only if through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes it can show the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 e e e e e the actual percentage of nonmember receipts and or investment_income frequency of use of the club facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sess c b big_number purposes for which the club’s facilities were made available to nonmembers whether the nonmember income generates net profits for the organization profits derived from nonmembers unless set_aside subsidize the club’s activities for members and result in inurement within the meaning of sec_501 prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter does not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula form 886-a rev department of the treasury - internal_revenue_service page -4- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor taxpayer's position the club has not provided its position at this time government's position an organization exempt from federal income taxes as described in sec_501 of the code must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members the club did not satisfy the facts_and_circumstances_test in that the club allowed for consistent and regular nonmember use of the club's facilities through numerous outside nonmember events has exceeded the gross_receipts standard for non-member income on a continuous basis for at least three years the non-member receipts are earned throughout the year there was no one single or unusual event that caused the club to exceed the threshold based on the percentages of gross non-member income to total gross_receipts of the club eg and as noted in the above table which exceeds the limitation of as set forth by sec_501 of the code for each of these years it is the government's position that the club is no longer operated exclusively for the pleasure and recreation of its members and is not exempt under sec_501 of the code search there were various form 886-a rev - overall the minutes speak of the decline in membership and that more are needed in addition to the day-to-day member usage to sustain the club there is also the overarching discussion of the function activity as being one the primary revenue makers as such the event coordinator actively seeks outside events such as to be held at the club has posted photos taken at the club to advertise that the club is available for from reviewing the club’s website it is apparent that there is a significant amount of marketing devoted to attracting non-member business use particularly also ina vendors who mention the club as an ideal venue department of the treasury - internal_revenue_service page -5- form 886-a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service august 20xx 20xx and 20xx the event coordinator also purchased software to increase sales it is evident that the event coordinator as directed by the club actively markets for public patronage sec_1_501_c_7_-1 of the income_tax regulations states in relevant part that a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes based on the marketing activities of the club it is clearly prima facie evidence of the club's intent to open its facilities to the general_public which is inconsistent with an organization described is sec_501 of the code for this reason it is the government's position that the club is no longer operated exclusively for the pleasure and recreation of its members and is not exempt under sec_501 of the code conclusion the tax exemption of under sec_501 of the code should be revoked since the non-member income received by the club exceeded of the club's total gross_receipts for the years under examination further it advertises the use of its facilities to the general_public reflecting evidence that the club is engaged in a business and is not being operated exclusively for pleasure recreation or social purposes no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 of the code therefore the exempt status under c of the code will be revoked effective september 20xx as a taxable entity the organization would be required to file form_1120 u s_corporation income_tax return for the periods open under statute under g of the code these periods include the years ending august 20xx 20xx and 20xx additionally the organization is reminded of the provisions of sec_277 of the code concerning membership organizations which are not exempt_organizations taxpayer’s options if you agree please provide the following documents original signed copy of the enclosed form 6018-a form 886-a rev department of the treasury - internal_revenue_service page -6- form 886-a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended august 20xx 20xx and 20xx original signed copies of the forms for the tax years ending august 20xx 20xx and 20xx if you do not agree please provide the following documents a detailed explanation of your current position provide documents and legal authority that will support your position as an alternative you have the option of presenting your case to an appeals officer in a fast track settlement setting te_ge fast track settlement fts offers taxpayers an alternative to resolving unagreed issues during the examination process working with the tax exempt government entities division te_ge and appeals taxpayers can use the settlement authority and mediation skills of appeals while shortening their overall experience with the internal_revenue_service fts can reduce a taxpayer’s combined te_ge and appeals audit process time by as much as one year if any issues remain unresolved at the conclusion of the fts process taxpayers retain their traditional appeal rights as explained in publication your appeal rights and how to prepare a protest if you don't agree enclosed is publication fast track settlement that briefly explains the process also enclosed is a partially completed application form should you decide to consider this offer department of the treasury - internal_revenue_service page -7- form 886-a rev
